                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


ANNA M. BJORNSDOTTER, on behalf
of herself and others similarly situated,


               Plaintiff,
                                                                      Civ. No. 6:18-cv-2079-MC

       v.                                                             OPINION AND ORDER

SUTTELL & HAMMER, P.S.,
and PATRICK LAYMAN,


               Defendants.

_____________________________

MCSHANE, Judge:

       Plaintiff Anna M. Bjornsdotter, proceeding on behalf of herself and others similarly

situated, alleged that Defendants Suttell & Hammer, P.S., (“Suttell”) and Patrick Layman

violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). Pl.’s

Compl. ¶ 1, ECF No. 1. Specifically, Plaintiff claimed that Defendants falsely alleged that

Discover Bank was entitled to a judgment on the account, that Defendants were unjustly

enriched, and that Defendants impermissibly tried to collect a $65 process service fee. Id. at ¶¶

38–40. Because Plaintiff’s first two claims were barred by the Rooker-Feldman doctrine and

issue preclusion and Plaintiff failed to raise a genuine dispute of material fact with respect to her

third claim, this Court granted Defendants’ Motion to Dismiss and for Summary Judgment and

denied Plaintiff’s Motion for Partial Summary Judgment on March 4, 2020. Op. and Order 2,

ECF No 49.

       Defendants now move for $1,566.55 in costs and $159,577.50 in attorney fees pursuant

to 28 U.S.C. § 1920, Fed. R. Civ. P. 54(d), L.R. 54-1, L.R. 54-3, and 15 U.S.C. § 1692k(a)(3).


Page 1 – OPINION AND ORDER
Bill of Costs, ECF No. 51; Defs.’ Mot., ECF No. 53. Because Defendants are entitled to costs

and attorney fees, Defendants’ Motions (ECF No. 51 and 53) are GRANTED in part.

                                          DISCUSSION

I. Costs

       “Unless a federal statute, [the Federal Rules of Civil Procedure], or a court order provides

otherwise, costs—other than attorney's fees—should be allowed to the prevailing party.” Fed. R.

Civ. P. 54(d)(1); see also L.R. 54-1. A judge or clerk may tax certain items as costs pursuant to

28 U.S.C. § 1920. Here, Defendants seek $1,266.55 for deposing Plaintiff and Hunter

Hoestenbach and $300 for the pro hac vice filing fee for Brad Fisher. Bill of Costs 2. Plaintiff

argues that Defendants did not need to depose her and that Mr. Fisher’s pro hac vice admission

was unnecessary. Pl.’s Obj. 1–2, ECF No. 60. Defendants reasonably deposed Plaintiff and relied

on her statements to establish certain facts. See Defs.’ Resp. 2, ECF No. 65. Mr. Fisher is a

Washington attorney who represents Defendants in FDCPA actions, particularly class actions.

Defs.’ Resp. 4. Whether Mr. Fisher actually appeared in the action is irrelevant. Defendants are

entitled to $1,566.55 in costs.

II. Attorney Fees

       “In the United States, parties are ordinarily required to bear their own attorney’s fees—

the prevailing party is not entitled to collect from the loser.” Buckhannon Bd. v. West Virginia

D.H.H.R., 532 U.S. 598, 602 (2001). The general practice is not to award fees to a prevailing

party “absent explicit statutory authority.” Id. at 602 (citing Key Tronic Corp. v. United States,

511 U.S. 809, 819 (1994)). Under the FDCPA, a court may award a defendant reasonable

attorney fees on a finding that a plaintiff brought an action “in bad faith and for the purpose of

harassment.” 15 U.S.C. § 1692k(a)(3). “A finding of bad faith is warranted where an attorney

‘knowingly or recklessly raises a frivolous argument or argues a meritorious claim for the

Page 2 – OPINION AND ORDER
purpose of harassing an opponent.’” Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 649

(9th Cir. 1997) (quoting In re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 436 (9th Cir. 1996)).

“A frivolous case is one that is groundless . . . with little prospect of success; often brought to

embarrass or annoy the defendant.” United States v. Manchester Farming P’ship, 315 F.3d 1176,

1183 (9th Cir. 2003) (citation and internal quotations omitted). Where a claim is minimally

colorable and the opposing party offers no evidence, a finding of bad faith and harassment is

unwarranted. See Guerrero v. RJM Acquisitions LLC, 499 F3d 926, 940–41 (9th Cir 2007).

       Plaintiff’s claims were clearly untenable from the outset of this litigation. Plaintiff sought

relief from a state court determination and raised issues “inextricably intertwined” with the state

court decision in her federal claims. Op. and Order 4–6. Additionally, Suttell had a good faith

basis for seeking a $65 process service fee and Plaintiff failed to raise a genuine dispute of

material fact with respect her claim regarding the fee. Id. at 7. In Ceresko v. LVNV Funding,

LLC, the Ninth Circuit found that the district court did not abuse its discretion by awarding fees

to a defendant where the plaintiff’s FDCPA claim had been previously litigated and lacked

favorable legal authority. 484 F. App’x 113, 114–15 (9th Cir. 2012).

       Plaintiff also lobbed several insults and accusations at Defendants, which supports an

inference that she sought to embarrass or annoy them. See Pl.’s Mot. 17, 18, 30, 31, ECF No. 32

(accusing Defendants of being unethical, allowing the filing of a false affidavit, “demonstrat[ing]

an absolute willingness to corrupt their claims and misrepresent and deceive the court,” and

being “corrupt”); Pl.’s Reply 12, ECF No. 46 (stating that Defendants “are complete idiots” or

acted “in bad faith,” “do not take their obligation to tell the whole truth seriously,” and “[h]id[e]

behind unsustainable objections and us[e] half-truths to tell whole lies.”). Plaintiff brought these

claims in bad faith and for the purpose of harassment.

       The requested fees must be reasonable. A reasonable billing rate is determined based on

Page 3 – OPINION AND ORDER
the “prevailing market rate” in the relevant community. See Camacho v. Bridgeport Fin., Inc.,

523 F.3d 973, 979 (9th Cir. 2008). The burden is on the petitioner to prove “that the requested

rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895

n.11 (1984). The Ninth Circuit applies the “lodestar” method for calculating attorney fees.

Fischer v. SJB–P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). That calculation multiplies a

reasonable hourly rate by the number of hours reasonably expended in the litigation. Id. (citing

Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933 (1983)).

           A strong presumption exists that the lodestar figure represents a reasonable fee, and it

should therefore only be enhanced or reduced in “rare and exceptional cases.” Pennsylvania v.

Del. Valley Citizens' Council for Clean Air, 478 U.S. 546, 565 (1986). The court decides whether

to enhance or reduce the lodestar figure by evaluating a variety of factors. Moreno v. City of

Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). Oregon courts consider the Oregon State Bar

Economic Survey’s 75th percentile hourly rate to be an appropriate standard for measuring

attorney fees requests.1 MW Builders, Inc. v. Safeco Ins. Co. of America, No. 02-1578, 2009 WL

1161751, at *11 (D. Or. Apr. 28, 2009).

           Caitlin Shin is an associate with five years of experience. Defs.’ Mot. 8. Defendants seek

hourly rates of $380 for 2019 and $435 for 2020 for Ms. Shin’s work. Id. These requested hourly

rates exceed the 95th percentile for similarly situated attorneys in Portland with Ms. Shin’s level

of experience, which is $350. See Oregon State Bar Economic Survey, 38. Defendants argue that

Ms. Shin performed work that a more experienced lawyer would typically perform. Defs.’ Mot.

8–9. An inexperienced attorney will spend more time on a matter than a more experienced



1
    The economic survey is available at https://www.osbar.org/_docs/resources/Econsurveys/17EconomicSurvey.pdf.

Page 4 – OPINION AND ORDER
attorney. This Court will not award Defendants a higher billing rate for Ms. Shin based on her

relative lack of experience when it undoubtedly would have taken a more experienced attorney

less time to complete the same work. Ms. Shin is entitled to the 75th percentile hourly rate, $300.

See Oregon State Bar Economic Survey, 38. Adjusting for inflation, this Court awards Ms. Shin

attorney fees at hourly rates of $311 for 2019 and $319 for 2020. See S.G.W. v. Eugene Sch.

Dist., No. 6:16-CV-01612-AA, 2017 WL 2365134, at *2, n.3 (D. Or. May 30, 2017) (explaining

that courts adjust hourly rates for inflation using the U.S. Bureau of Labor Statistics’ consumer

price index).

       Kevin Kono is a partner with seventeen years of experience. Defs.’ Mot. 9. Defendants

seek hourly rates of $495 for 2018, $530 for 2019, and $565 for 2020. Id. The 95th percentile for

similarly situated attorneys in Portland with Mr. Kono’s level of experience is $500. See Oregon

State Bar Economic Survey, 39. Defendants argue that Mr. Kono’s requested rates are justified

because he is a premier litigator with extensive experience in consumer and FDCPA cases.

Defs.’ Mot. 9. In Owens v. Klamath Falls Oregon State Police Dep't., the court awarded a Davis

Wright Tremaine partner—who had twenty-eight years of litigation experience and relevant

expertise—an hourly rate “close to” the 95th percentile. No. 1:11-CV-3049-PA, 2012 WL

1697310, at *2 (D. Or. May 14, 2012) (awarding $425.50 in 2012 when the 95th percentile from

the Oregon State Bar 2007 Economic Survey was $445). Mr. Kono’s requested rates are

unreasonable. The Economic Survey’s $400 hourly rate at the 75th percentile already accounts

for sixteen to twenty years of experience. See Oregon State Bar Economic Survey, 39. Adjusting

for inflation, the Court awards Mr. Kono $408 for 2018, $415 for 2019, and $425 for 2020. See

S.G.W., No. 6:16-CV-01612-AA, 2017 WL 2365134, at *2, n.3.

       Finally, Defendants seek hourly rates of $130 for 2019 and $140 for 2020 for paralegal

David MacKenzie’s work. These requested fees are less than the 75th percentile for first year

Page 5 – OPINION AND ORDER
attorneys in Portland, which is $236. See Oregon State Bar Economic Survey, 38. “[A]

reasonable hourly rate for a paralegal should not exceed that of a first year associate.” SPF

Brewery Blocks, LLC v. Art Inst. of Portand, LLC, No. 3:18-CV-1749-MO, 2019 WL 1497029,

at *3 (D. Or. Apr. 4, 2019) (quoting Precision Seed Cleaners v. Country Mut. Ins. Co., 976 F.

Supp. 2d 1228, 1248 (D. Or. 2013)). Mr. MacKenzie’s rates are reasonable.

       It was unreasonable for Ms. Shin, Mr. Kono, and Mr. MacKenzie to spend 390.7 hours

on this case. See Defs.’ Mot. 5. The case involved straightforward issues and most of the facts

were previously litigated in state court. It should have been relatively easy to establish grounds

for dismissal and/or summary judgment. This Court adopts the inflation-adjusted rates described

above, multiplies the average of each individual’s rates against his or her hours expended, and

discounts the total fees by half because the case did not require such extensive time.

       This Court, therefore, grants Defendants $65,465.25 in attorney fees.

                                         CONCLUSION

       For the forgoing reasons, Defendants are entitled to costs in the amount of $1,566.55 and

attorney fees in the amount of $65,465.25.



       IT IS SO ORDERED.

       DATED this 1st day of June, 2020.



                                       s/Michael J. McShane
                                      Michael J. McShane
                                      United States District Judge




Page 6 – OPINION AND ORDER
